Per Curiam.
There was a verdict in this case, in the Hudson Circuit, in favor of the infant plaintiff, and against the defendant for the sum of $1,501. The father who sued for loss of service, in the same action, obtained a verdict of $500, and his mother appears to have also recovered a verdict of one dollar.
The controversy arose out of an automobile accident, in which the infant plaintiff sustained a skull fracture and other serious and permanent injuries.
It is practically conceded in brief of counsel of defendant, that if there was liability, the damages awarded to the plaintiffs are wholly inadequate.
From a reading of the testimony, we have reached the conclusion that the verdicts are inadequate and require a new trial, but that the new trial shall not be limited to the measure of damages only, but shall be on all the issues involved in the case.
Rule made absolute.